DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3-13, and 15-16 are pending.
Claim 1 was amended.
Claim 16 was added.
Claims 2 and 14 were cancelled.
	
	
Claim Objections
Claim 14 was previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 11/24/2021. Accordingly, the objections to the claims have been withdrawn.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 6 recites the limitation "a first set of straps and a second set of straps". It is unclear whether the limitation is referring to “a first set of straps and a second set of straps” previously claimed in claim 1 or is introducing a new set of straps. There is insufficient antecedent basis for this limitation in the claim. For the purposes of practicing compact prosecution, examiner interprets the limitations as –the first set of straps and the second set of straps--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishima (GB 2440504 A), herein referred to as Morishima.
Regarding claim 16, Morishima discloses a person relocation device comprising: a sheet (base cloth 11) which defines a person space for a person, the sheet including: straps comprising at least one left lateral strap, at least one right lateral strap (adjustable straps 18 on left and right sides), at least one head end strap (neck straps 21) and at least one foot end strap (adjustable straps 19); each strap attached to the sheet only at a perimeter thereof and not extending into .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima, in view of Middendorf (US 5673444 A), herein referred to as Middendorf.
Regarding claim 1, Morishima discloses a person relocation device comprising: a sheet (base cloth 11) which defines a person space for a person, the sheet including: straps comprising at least one left lateral strap, at least one right lateral strap (adjustable straps 18 on left and right sides), at least one head end strap (neck straps 21) and at least one foot end strap (adjustable straps 19); each strap attached to the sheet only at a perimeter thereof and not extending into the person space, the straps adapted to be connected to a hoist (care lift 90) so that when all of the straps are so connected and tensioned by a weight of the person the sheet suspends the person in a seated posture (see FIG. 4, straps are connected along outer edges defined by reinforcing strips 12), wherein the straps include a first set of straps and a second set of straps (first and second sets of straps can be identified as adjustable straps 18 and adjustable straps 19). Morishima does not explicitly disclose when all of the straps are connected to the hoist, the 
Regarding claim 10, Morishima (in view of Middendorf) teaches each strap has an actual length and a selectable effective length, and wherein the selectable effective length adapts the straps to be connected to the hoist in order to achieve the seated posture. Morishima teaches loops in each of the straps 18 and 19 and furthermore neck strap 21 provide for selectable length adjustment. Furthermore, Middendorf teaches straps 12 are adjustable.
Regarding claim 11, Morishima (in view of Middendorf) teaches the sheet has an approximately rectangular planform. See Morishima FIG. 6, base cloth 11 is substantially rectangular with the head end portion having concave corners.
Regarding claim 12, Morishima (in view of Middendorf) teaches the sheet is stretchable. Examiner notes base cloth comprises mesh fiber made of artificial fiber and fabric meshes are inherently stretchable to some degree, furthermore it has been held that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima, in view of Middendorf, and further in view of Berman (US 9693919 B2), herein referred to as Berman.
Regarding claim 3, Morishima (in view of Middendorf) does not teach a first set of straps coded in a first way and a second set of straps coded in a second way distinguishable from the first way. Berman, however, discloses a patient transport device comprising a plurality of straps 109, 110, 112, 113, 114, 115, 116, 117, 118, 119, 120, and 121 where said straps can be color coded for specified use of each strap (see Col. 4, line 66 through Col. 5, line 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Morishima with the color coded straps as taught by Berman in order to provide a means for identifying the use of each of the straps according to strap color.
Regarding claim 4, Morishima (in view of Middendorf and further in view of Berman) teaches the coding is color coding. Berman is relied upon to teach color coded straps, see Col. 4, line 66 through Col. 5, line 12.
Regarding claim 5, Morishima (in view of Berman and further in view of Berman) teaches the first way of coding signifies that the straps of the first set of straps are to be connected directly to the hoist, and the second way of coding signifies that the straps of the second set of straps are to be connected indirectly to the hoist by way of a strap of the first set of straps. Berman is relied upon to teach loops used for different purposes, see col. 5, lines 2-6, therefore it flows naturally that the colors of the straps can be used to attach to different portions of either another strap or the care lift 90.
Regarding claim 6, Morishima (in view of Middendorf) does not explicitly teach the straps include a first set of straps and a second set of straps, at least some straps of the first and/or second set are comprised of loops, and wherein selected loops are coded to signify a loop-to-
Regarding claim 7, Morishima (in view of Middendorf and further in view of Berman) selected loops are coded to signify a loop-to-loop match appropriate for a physical attribute of the person. Examiner notes Berman is relied upon to teach color coded loops having properties for different purposes providing hand carrying and machine lifting as examples. Examiner further notes "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) where the colors and properties of the loops can be used to correspond to the physical attribute of a person laying therein.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morishima, in view of Middendorf, and further in view of Bullock (US 10543139 B2), herein referred to as Bullock.
Regarding claim 13, Morishima (in view of Middendorf) does not explicitly teach each head end strap is attached to the sheet at a respective head end attachment point which is laterally offset from a head end corner of the sheet, and each foot end strap is attached to the sheet at a In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morishima, in view of Middendorf, and further in view of Lundberg (US 3203009 A), herein referred to as Lundberg.
Regarding claim 15, Morishima discloses a person relocation device comprising: a sheet (base cloth 11) which defines a person space for a person, the sheet including: straps comprising at least one left lateral strap, at least one right lateral strap (adjustable straps 18 on left and right sides), at least one head end strap (neck straps 21) and at least one foot end strap (adjustable straps 19); each strap attached to the sheet only at a perimeter thereof and not extending into the person space (see FIG. 4, straps are connected along outer edges defined by reinforcing strips 12). Morishima does not explicitly disclose the straps adapted to be connected to a hoist so that when a first selection of the straps are connected and tensioned by a weight of the person the sheet suspends the person in a seated posture, and when a second selection of the straps are connected and tensioned by the weight of the person the sheet suspends the person in a supine posture. Lundberg, however discloses a patient lift comprising patient sling 71 having a plurality of lengths of chains 73 connected along the perimeter of the sling 71 where the .

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 11/24/2021, with respect to the rejections of claims 1-3, 6, 7, and 10-12 under 35 U.S.C. §102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejections are made in view of Middendorf.
Applicant's arguments with regards to claim 15 have been fully considered but they are not persuasive. With regards to the rejection of claim 15, applicant argues, “Lundberg does not teach a first selection of straps and a second selection of straps as recited in claim 15,” and further argues “Lundberg teaches a change in patient posture by shortening the chains instead of selecting between ‘a first selection of straps’ and ‘a second selection of straps.’” Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 
Finally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., selecting between ‘a first selection of straps’ and ‘a second selection of straps’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes the claim does not provide a distinction in choosing between a first selection of straps and a second selection of straps but rather connection of different selections of straps provides for support in a seated posture with additional straps providing support in a supine posture. The rejection of claim 15 under 35 U.S.C. §103 therefore stands.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient slings and hoists relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Morishima, Middendorf, Berman, Bullock, and Lundberg.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/28/2022